Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
1.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
2.  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2017/0116153, cited in the IDS dated October 20th, 2020) in view of Hatae et al (US 2002/0184471, herein Hatae, cited in the IDS dated October 20th, 2020) and Mishra et al (US 2016/0283240, herein Mishra).

Regarding claim 1, Takada teaches a processor device, comprising:
an external memory (Fig 1, [0042], external memory 102);
 a plurality of processors (Fig 1, [0042], processors 107);
a plurality of register groups, each of the plurality of register groups including a plurality of registers to store data to be processed (Figs 1 & 6, [0042], register memory 106);
a memory access unit configured to read data to be processed from the external memory and write the data to a first register group (Fig 1, [0042], memory aggregate unit 101);

configured to, based on specified scenario information, specify an instruction to be implemented and a register group to be accessed for the plurality of processors, and specify a register group to be written to among the plurality of register groups and data to be processed that is to be written for the memory access unit ([0043-0044], command stored in external memory used to control operation of SIMD units).

Takada fails to teach wherein the plurality of processors does not access the first register group among the plurality of register groups, or wherein the device comprises a scheduler configured to specify the instruction to be implemented.

Hatae teaches a processor device comprising an external memory, a plurality of processors, a plurality of registers, and a memory access unit (Fig 1, [0054], image memory 17, SIMD unit 3, buffer RAM 9, data transfer controller 5), configured to read data to be processed from the external memory and write the data to a first register group that the plurality of processors does not access among the plurality of register groups ([0057], [0064], [0069-0071], [0075-0076], data transfer controller reads data from external memory and copies to internal buffer RAM then input registers of SIMD units).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takada and Hatae to utilize a register group not accessed by the plurality of processing units for copying input data from external memory.  Both Takada and Hatae disclose utilizing DMA transfers to copy input data from an external memory to the multiprocessors (Takada [0008], Hatae [0076]).  While Takada discloses the transfers targeting a large register array used as inputs to the plurality of processors, Hatae discloses the use of a buffer RAM between the external memory and plurality of SIMD processors that holds the input data to be processed until it is eventually sent to input registers of the processors.  Additionally, both Takada and Hatae disclose the register bank embodied as SRAM (Takada [0047], Hatae [0013]).  By utilizing a buffer RAM in this manner in the processor device of Takada, the overall execution time may be improved by providing a closer level of memory to the processors that has a lower latency, rather than requiring all transfers to the input registers to occur directly from the external memory.  Doing so would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.

Takada and Hatae fail to explicitly teach wherein the device comprises a scheduler configured to specify the instruction to be implemented.
Mishra teaches a processor device comprising a plurality of processors and a scheduler configured to specify an instruction to be implemented by the processors ([0047-0048], [0059], [0062], scheduling of instructions to be implemented by parallel hardware accelerators).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Takada and Hatae with those of Mishra to utilize an explicit scheduler.  While Takada discloses the global control unit performing the functionality of a scheduler by extracting parameters from commands stored in the memory (Takada [0044]), Takada does not explicitly disclose the use of a distinct scheduler component.  However, as scheduling units are a routine and conventional aspect of the microprocessor art, and Takada elsewhere discloses the need for scheduling processor commands (Takada [0011]), including a distinct scheduler to handle these duties would merely entail a combination of known prior art elements to achieve predictable results, and thus would have been obvious to one of ordinary skill in the art.
Regarding claim 2, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 1, wherein a bank that is defined for each of the plurality of processors is further provided, and each of the plurality of processors is configured to read data from a register group that is defined as the bank and implement a given instruction (Takada [0044], register group addressing).

Regarding claim 3, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 1, wherein the plurality of processors is configured to write data that is obtained as a result of implementing the instruction to the first register group from which the data to be processed that is an original data of the data is read, and the memory access unit is configured to read the data to be written to the first register group by the plurality of processors and write the 2Docket No. 015700-000006 data to the external memory (Takada [0044], [0048], [0083-0085], [0113], Hatae [0059]).

Regarding claim 4, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 1, wherein, when the plurality of processors implements the same instruction by using the data stored in the first register group, the memory access unit is configured to read the data to be processed from the external memory according to an instruction to be implemented next by the plurality of processors and write the data to be processed to a second register group, the second register group being included in the plurality of register groups and including a plurality of registers different from the first register group (Takada [0043-0048], sequential register addressing for SIMD operation).

Regarding claim 5, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 1, wherein the scheduler is configured to increase operation speed of the plurality of processors according to an instruction to be implemented by the plurality of processors (Mishra [0047-0048], scheduling for hardware accelerators).

Regarding claim 6, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 1, wherein the scheduler is configured to be inputted a leaning model for inference processing and learning processing in deep learning, the learning model comprised of a node and a link, and store input data to each node of the learning model in each register of the plurality of register groups, and the plurality of processors is configured to perform an arithmetic operation to be performed in each node (Mishra [0023-0024], machine learning kernel performing dot product of vectors, [0030], vector input data).

Regarding claim 7, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 2, wherein the plurality of processors is configured to write data that is obtained as a result of implementing the instruction to the first register group from which the data to be processed that is an original data of the data is read, and the memory access unit is configured to read the data to be written to the first register group by the plurality of processors and write the data to the external memory (Takada [0044], [0048], [0083-0085], [0113], Hatae [0059]).

Regarding claim 8, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 2, wherein, when the plurality of 3Docket No. 015700-000006 processors implements the same instruction by using the data stored in the first register group, the memory access unit is configured to read the data to be processed from the external memory according to an instruction to be implemented next by the plurality of processors and write the data to be processed to a second register group, the second register group being included in the plurality of register groups and including a plurality of registers different from the first register group (Takada [0043-0048], sequential register addressing for SIMD operation).

Regarding claim 9, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 3, wherein, when the plurality of 3Docket No. 015700-000006 processors implements the same instruction by using the data stored in the first register group, the memory access unit is configured to read the data to be processed from the external memory according to an instruction to be implemented next by the plurality of processors and write the data to be processed to a second register group, the second register group being included in the plurality of register groups and including a plurality of registers different from the first register group (Takada [0043-0048], sequential register addressing for SIMD operation).

Regarding claim 10, the combination of Takada, Hatae, and Mishra teaches the processor device according to claim 7, wherein, when the plurality of 3Docket No. 015700-000006 processors implements the same instruction by using the data stored in the first register group, the memory access unit is configured to read the data to be processed from the external memory according to an instruction to be implemented next by the plurality of processors and write the data to be processed to a second register group, the second register group being included in the plurality of register groups and including a plurality of registers different from the first register group (Takada [0043-0048], sequential register addressing for SIMD operation).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Malaya (US 2019/0005377) discloses a processor for performing machine learning utilizing SIMD units.
Gaur (US 2018/0232235) discloses a processor for performing machine learning utilizing SIMD units.
Sperber (US 2013/0326160) discloses a processor for performing parallel vector operations using schedulers and register files.
Krashinsky (US 2013/0042090) discloses a processor for performing SIMD execution utilizing transfers from external memory to register groups.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J METZGER whose telephone number is (571)272-3105. The examiner can normally be reached Monday-Friday 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J METZGER/             Primary Examiner, Art Unit 2182